Title: The York County Committee to the Pennsylvania Committee of Safety, 29 January 1776: résumé
From: York County Committee
To: Pennsylvania Committee of Safety


<York, January 29, 1776: The committee’s recommendation of officers was made, because the time was so short, without consulting them. Personal affairs prevent Barnet Eichelberger from serving; he has given his reasons in writing, and they are valid. His letter deals partly with private matters and is not enclosed; his lieutenant colonel will return the commission to Philadelphia. In his place John Edey (Edie) is recommended as first lieutenant; he is well behaved, well qualified, and so well connected that “he will have the greatest Influence in raising Men.” Please obtain the commission from the Congress and send it by the Lancaster post “or some safe hand.” Addressed to Franklin, Robert Morris, Owen Biddle, and the committee of safety and signed by James Smith, Chairman, and Michael Swoope.>
